Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment filed on 02/04/2022. Claims 1-17, 19 and 21-31 are pending. Claims 15-17, 19 and 21-31 are under examination on the merits.  Claims 18 and 20 are cancelled.  Claims 1-14 are withdrawn to a non-elected invention from further consideration.  

Examiner’s Note 
This application is in condition for allowance except for the presence of claims 1-14 are directed to inventions non-elected without traverse in the reply filed on 05/17/2021.  Accordingly, claims 1-14 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
In the claims:
Cancel claims 1-14.

Allowable Subject Matter
Claims 15-17, 19 and 21-31 are allowed for the reasons as set forth in the applicant’s remarks filed on 02/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782